Citation Nr: 0100631	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  94-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral varicose veins.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for residuals of a 
stroke.

4.  Entitlement to service connection for hypoglycemia.

5.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a back disorder.

6.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1953 to March 
1955 and from August 1957 to August 1975.

This case is on appeal from rating decisions of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  It is now under the jurisdiction of 
the Montgomery, Alabama, RO.

The Board of Veterans' Appeals (Board) remanded this case in 
February 1996.  The appellant subsequently initiated a claim 
of entitlement to service connection for PTSD, which is 
currently pending.  PTSD was an unknown diagnosis when a June 
1976 rating decision denied service connection for a 
psychiatric disorder.  There are unique criteria for 
establishing service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f) (2000).  The Board has styled the issue regarding 
psychiatric disability in this appeal to reflect that service 
connection for PTSD is not before the Board at this time.


REMAND

The record in this appeal now contains much evidence 
submitted to the RO since the last supplemental statement of 
the case (SSOC) of record, dated October 1997.  There is of 
record an October 2000 rating decision, but it does not 
appear that most of the evidence added to the record since 
October 1997 was considered, and there has been no 
supplemental statement of the case since October 1997.  
Readjudication and issue of a SSOC are required.  38 C.F.R. 
§ 19.37(a) (2000).

The rating criteria for varicose veins have changed during 
the pendency of this claim, and since the last SSOC was 
issued.  The change was effective January 12, 1998.  62 Fed. 
Reg. 65219 (1997) as amended 63 Fed. Reg. 37779 (1998).  
Consequently, the RO must consider the older and the newer 
rating criteria to determine which are more advantageous to 
the appellant, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
mindful that regardless of which criteria benefit the 
appellant more, the newer criteria may not apply prior to 
their effective date.  38 U.S.C.A. § 5110(g) (West 1991); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).

In any action taken in this case while it is in remand 
status, the RO should ensure compliance with the Veterans 
Claims Adjudication Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal: (1) 
Consider all evidence submitted 
subsequent to the SSOC issued in October 
1997.  (2) In readjudicating the 
evaluation of bilateral varicose veins, 
apply both older and newer rating 
criteria, 38 C.F.R. § 4.104, Diagnostic 
Code 7120 before and after January 12, 
1998.  Application of Diagnostic Code 
7120 shall be consistent with Karnas, 1 
Vet. App. 308, as constrained by 
38 U.S.C.A. § 5110(g).  (3) Review the 
case to assure compliance with all notice 
and development procedures required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If the claims, or any of them, 
remain denied, provide the appellant and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


